                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF SOUTH CAROLINA

    Clarence Dale Maurer,                    )     Civil Action No. 5:18-cv-0240-KDW
                                             )
                                  Plaintiff, )
                                             )
    vs.
                                             )
                                             )                         ORDER
    Nancy A. Berryhill, Acting               )
    Commissioner of Social Security,         )
                                             )
                               Defendant.

          This social security matter is before the court pursuant to 28 U.S.C. § 636(c) and Local Civil

Rule 83.VII.02 (D.S.C.) for final adjudication, with the consent of the parties, of Plaintiff’s petition

for judicial review. Plaintiff brought this action pursuant to 42 U.S.C. § 405(g) to obtain judicial

review of a final decision the Commissioner of Social Security (“Commissioner”), denying his

claim for Supplemental Security Income (“SSI”) pursuant to the Social Security Act (“the Act”).

Having carefully considered the parties’ submissions and the applicable law, the court affirms the

Commissioner’s decision for the reasons discussed herein.

I.        Relevant Background

          A.     Procedural History

          On May 15, 2014, 1 Plaintiff protectively filed for SSI under Title XVI of the Act, alleging a

disability onset date of January 1, 2003. Tr. 178-86. After being denied initially, Tr. 104, and upon

reconsideration, Tr. 115, Plaintiff requested a hearing before an Administrative Law Judge (“ALJ”),

Tr. 129-30. The ALJ conducted a hearing on September 9, 2016, taking testimony from Plaintiff

and Vocational Expert (“VE”) Carroll Crawford. Tr. 45-93. Representing Plaintiff at that hearing

was his attorney, W. Grady Jordan. Tr. 45. The ALJ denied Plaintiff’s claim in a decision dated

February 13, 2017. Tr. 16-39. Plaintiff requested review of this decision from the Appeals Council,


1
     Although the Application Summary is dated May 23, 2014, Tr. 178, Plaintiff’s protected filing
Tr. 172, which denied his request on December 15, 2017, Tr. 1-6, making the ALJ’s February 2017

decision the Commissioner’s final decision for purposes of judicial review. Plaintiff brought this

action seeking judicial review of the Commissioner’s decision in a Complaint filed January 30,

2018. ECF No. 1.

       B.      Plaintiff’s Background

       Plaintiff was born in April 1972 and was 42 years old when he filed his application for SSI

on May 15, 2014, and 30 years old as of alleged onset date of January 1, 2003. Tr. 209. In his form

Disability Report-Adult dated May 23, 2014, Plaintiff indicated he completed the eighth grade, did

not attend special education classes, 2 and did not complete any specialized job training, trade, or

vocational school. Tr. 214. He listed his past relevant work (“PRW”) as production/light industrial,

restaurant cook, and carpet cleaner. Id. Plaintiff indicated he stopped working on January 1, 2003

because of his medical conditions that he described as diastasis, 3 hypertension, and herniated disc in

back. Tr. 213. Plaintiff indicated he was 5’8” tall and weighed 350 pounds. Id. In a Disability

Report-Appeal dated December 12, 2014, Plaintiff indicated a change in his condition noting that

since September 1, 2014 he was being treated for breakouts of yeast on his legs. Tr. 233. Plaintiff

indicated that he “hurt continuously” but that he was “able to take care of most personal needs,

showering, etc.” Tr. 236. Regarding changes to his daily activities Plaintiff indicated: “Not able to

walk hardly at all anymore.” Id. In the “Remarks” section of the report Plaintiff indicated that his

“belly hurts all the time; like a constant belly ache. I’m not supposed to lift anything over a pound.”

Tr. 237.



date as referenced in the Disability Determination and Transmittal is May 15, 2014, Tr. 104.
2
  At the administrative hearing Plaintiff testified that he was in special education classes “all
through elementary and middle” school. Tr. 61.
3
  Diastasis recti or abdominal separation means that the “belly sticks out because the space between
your left and right belly muscles has widened.” See https://www.webmd.com/baby/guide/

                                                  2
       C.      Administrative Proceedings

       On September 9, 2016, Plaintiff appeared with counsel at an administrative hearing in

Greenville, South Carolina and testified regarding his application for SSI. Tr. 45. VE Carroll

Crawford also appeared and testified at the hearing. Id.

               1.      Plaintiff’s Testimony

       In response to questions from the ALJ Plaintiff testified that since 2014 he lives alone in a

mobile home; prior to that he lived with his wife and one child. Tr. 53. Plaintiff stated that his father

owns the mobile home, so he does not have to pay rent. Tr. 54. Plaintiff testified that he completed

the seventh grade and left school in the eighth grade. Id. Plaintiff stated that he failed the third grade

and that was when his “mother died at a young age and everything got on a haywire.” Id. Plaintiff

stated that his last job was working full-time for Ampro as a screwing machine operator. Id.

Plaintiff stated that prior to that he worked for four or five months as a grill cook for Krystal in

2007 or 2008 before they closed. Tr. 55. Plaintiff also reported doing carpet installation in 1999 or

2000 in Myrtle Beach. Id. Plaintiff testified that his driver’s license was reinstated in 2006, and

when he was working for Ampro his girlfriend drove him back and forth to work. Tr. 56.

       In response to questions from his attorney, Plaintiff testified that it took him three times to

pass the written test for his driver’s license. Tr. 56. Plaintiff stated that the first time the test was

read to him and he failed it, the second time he tried to read it on his own and he failed it, and the

third time his sister went through the driving book with him and he was able to pass the test. Tr. 56-

57. Plaintiff testified that he does not read “real good” and he can print but he cannot write in

cursive. Tr. 57. Plaintiff also remarked that most of the things that he writes are not spelled

correctly because he “can’t spell.” Id. Plaintiff confirmed that although he started, he did not finish



abdominal-separation-diastasis-recti#1 (last visited Feb. 20, 2019).

                                                    3
the seventh grade, and the last grade he completed was the sixth grade. Tr. 57-58. There was some

discussion about what grade Plaintiff actually completed in school as there is information in the

record that indicated Plaintiff completed the eighth grade. Plaintiff acknowledged that his sister

helped him complete the online Social Security forms, but he was unable to recall what grade he

completed. Tr. 58-61. Plaintiff testified that he was in special education classes throughout

elementary and middle school. Tr. 61.

       The ALJ asked Plaintiff why he left school and Plaintiff testified that his family broke up

when his mother died. Tr. 62. The ALJ asked for clarification as Plaintiff’s prior testimony was that

he failed the third grade when his mother died. Plaintiff testified that his mother died in 1984 when

he was 12 years old, but he did fail the third grade. Id.

       In response to questions from his attorney Plaintiff testified that he had email on his phone

that was set up by the telephone company but that he never used it. Tr. 62. Counsel asked about a

notation in the record where Plaintiff was seeking assistance because he was taking care of his

disabled wife and child. Tr. 63. Plaintiff testified that he divorced in 2014 but when he was married

his wife did the cleaning, cooking, and shopping, along with Plaintiff’s father. Id. Plaintiff testified

that his wife “really took care of herself” but that he sometimes had to provide wound care related

to recurring staph infections. Tr. 64. Plaintiff testified that since his divorce he spent time with his

daughter on the weekends, but she had been unable to visit on the weekends lately because of the

distance between where they lived. Tr. 65.

       Plaintiff stated that his last job ended when the company moved and after that he “really

started having problems with [his] stomach.” Tr. 65. Plaintiff testified that he did not go to the

doctor because he did not have insurance. Id. Plaintiff testified that he thought he had an ulcer, so he

was taking over-the-counter medications and was looking for work. Tr. 66. Plaintiff stated that “as



                                                    4
the months went by, the pain progressed and it just kept on and kept on and kept on.” Id. Plaintiff

stated that he went to a doctor who wanted to do an endoscopy, but Plaintiff was afraid and did not

want it done. Id. Plaintiff testified that at that time he did not have a family doctor and did not have

health insurance, so when he went to the doctor he paid out of pocket. Tr. 67. Plaintiff stated that he

went to the emergency room (“ER”) multiple times related to his stomach pain and the ER referred

him to a stomach specialist. Tr. 67-68. Plaintiff stated that he was eventually given a hospital

sponsorship so that he could go to the doctor, but it expires every year. Tr. 68.

       Plaintiff testified that he has chronic yeast infections in his rectal area that cause extreme

itching and doctors have not been able to give him any medication to take the yeast away. Tr. 69.

Plaintiff testified that he is currently using a cream that helps some with the itching. Tr. 70. Plaintiff

stated that if he gets hot and sweaty the itching increases and “it washes the medicine off and it will

just itch.” Tr. 71. Plaintiff testified that his stomach never stops hurting and certain movements will

cause his stomach to push out due to a rupture in the wall. Id. Plaintiff stated that sitting back or

standing too long will cause pain. He also testified that he sleeps for only an hour or so at a time

because when he tries to turn over his stomach bulges. Tr. 72. Plaintiff stated that bending down is

“not impossible but it hurts real bad.” Id. Plaintiff stated that he uses a heating pad to help with the

pain and takes the medications Norco and gabapentin. Tr. 72-73. Plaintiff testified that he does not

have any side effects from the Norco, but the gabapentin makes him “feel drunk.” Tr. 73.

       Plaintiff stated that he spends most of the day sitting on the couch watching TV. Tr. 74.

Plaintiff stated that his father cooks or brings him something to eat, and his sister visits twice a

week and she cooks and cleans. Tr. 74-75. Plaintiff stated that his father does the grocery shopping

and sometimes his sister will go to Walmart for him. Tr. 75. Plaintiff stated that sometimes he will

accompany his father grocery shopping and will use a motorized cart because he cannot walk very



                                                    5
long without being “in excruciating pain.” Tr. 76. Plaintiff stated that he can do laundry if his father

or sister move the clothes from the washer to dryer. He stated that bending into the washing

machine pushes against his stomach, but he is able to take the clothes from the dryer and fold them.

Id. Plaintiff stated he does not do any yardwork and his father hires someone to do the yardwork for

all the property his father owns. Tr. 77. Plaintiff confirmed that he used to ride motorcycles but

stopped riding in the ‘90s. Id. Plaintiff stated that he plays Xbox games on the weekends with his

nephew. Tr. 77-78. Plaintiff stated that he can shower but he is unable to get in and out of the

bathtub. He testified that he can dress himself, but he does not tie his shoes. Tr. 78. Plaintiff stated

that he can walk for five minutes but after that his stomach cramps and his legs hurt. Id. Plaintiff

stated that he could sit comfortably for about an hour. Tr. 79. He stated that if he leaned against

something he could stand for ten minutes, but if he had to stand up straight he could stand for only

five minutes before he started hurting. Tr. 80. Plaintiff testified that the heaviest thing he could lift

would be a half-gallon of milk—anything heavier makes his stomach hurt. Id.

       Plaintiff testified that he has a Facebook account that was set up by his sister and he uses it

every day. Tr. 81. Plaintiff remarked: “I’m not dead. I’m hurting.” Id. Plaintiff stated that he has

two discs in his back that have “come out of their place and they pinch [his] sciatica nerve.” Id.

Plaintiff stated that he has constant pain in his back and legs. Id. Plaintiff testified that last year he

was given an epidural nerve block that helped, but it lasted only a month. Tr. 81-82. Plaintiff stated

that he was 5’8” tall and weighed 362 pounds. Tr. 82. When asked if he would know if he was

given the correct change Plaintiff stated that he does not count his change but if he had to count it

he would “have to lay it down to count it.” Tr. 82-83. Plaintiff testified that he is “up three or four

times a night using the bathroom” but he does not have to go as often during the day. Tr. 83.

Plaintiff testified that he sleeps in intervals of an hour or hour-and-a-half at a time. Id. Plaintiff



                                                    6
stated that he is unable to sleep during the day. Id. Plaintiff testified that he has tried to lose weight

but with the amount of food stamps that he gets he is unable to eat right because the healthy food is

higher priced. Tr. 83-84. Plaintiff stated that although his father cooks for him, his father “eats

weird” so they do not eat the same meals. Tr. 84. Plaintiff stated that he eats at McDonald’s twice a

week. Tr. 85. Plaintiff stated that he has not been to the movies in years, he does not go on vacation,

and although he is a member of a church he has not been to church service in about four months. Tr.

85. Plaintiff testified that he does not go to visit friends, but they will come to see him. Id. Plaintiff

testified that with his medicine, and if he is not doing anything, he would describe his stomach pain

as a 5 on a scale of 1-to-10; without his medicine it would be an 8. Tr. 86. Plaintiff stated that if he

is on his medicine and he makes a movement that causes his stomach to hurt, the pain will go from

a 5 to a 7 or 8. Id. Plaintiff testified that he does not take illegal drugs and he does not take anyone

else’s medication. Tr. 87. Plaintiff stated that since he has been seeing the pain management doctors

he has not had to go to the ER other than when he had pneumonia earlier in the year. Id.

               2.      VE’s Testimony

       The VE identified Plaintiff’s PRW as a screw machine operator as medium and skilled with

SVP 5, and Dictionary of Occupational Titles (“DOT”) number 604.382-014. Tr. 88. The ALJ

asked the VE to assume “a hypothetical individual of a younger age with a limited education and

past relevant work as a screw machine operator.” Tr. 89. The ALJ posed the following Hypothetical

Number 1:

       [I]n the course of an eight-hour workday in two-hour increments with normal and
       acceptable work breaks this person could perform work at the sedentary exertional
       level as defined in the rules and regulations. This person can never climb ladders,
       ropes, and scaffolds. This person can occasionally climb ramps and stairs, kneel,
       crouch, and crawl. This person can occasionally stoop and lift within the exertional
       level from floor to waist, but can frequently stoop and lift within the exertional level
       from waist height and above. This person can frequently balance. This person can
       occasionally be exposed to extreme cold, extreme heat, wetness, and hazards that we


                                                    7
       would associate with unprotected dangerous machinery or unprotected heights. This
       person has sufficient concentration in persistence and pace to understand, remember,
       and carry out simple routine tasks in a low stress work environment that we will
       define as being free of fast paced or key dependent production requirements
       involving simple work-related decisions and occasional independent judgment skills
       and occasional workplace changes.

Tr. 89. The VE confirmed that Plaintiff’s PRW could not be performed but that other unskilled

sedentary jobs would be available and identified the following: assembler, sedentary and unskilled

with SVP:2, DOT number 734.687-018, 350,000 jobs in the United States; bench hand worker,

sedentary and unskilled with SVP:2, DOT number 715.684-026, 84,000 in the United States; weight

tester in a laboratory setting, sedentary, unskilled with SVP:2, DOT number 539.485-010, 90,000 in

the United States. Tr. 89-90.

       The ALJ’s Hypothetical Number 2 added the limitation to Hypothetical Number 1 that the

“person is also further limited to jobs that require very little literacy skills.” Tr. 90. The ALJ asked

if there was work that could be performed and the VE responded that the same representative jobs

from the first hypothetical would be available. Id. For Hypothetical Number 3 the ALJ added two

more limitations related to time off task and absenteeism as follows:

       So in addition to the limitations set forth, this person could maintain that
       concentration, persistence, and pace for 75 percent of the workday. Now, this could
       be . . . mental or physical, but the end result would be that they would be off task for
       an average of 25 percent of the workday beyond normal work breaks. Additionally,
       the person would also be absent from work an average of three or more days per
       month.

Tr. 91. The ALJ asked if there was any work that could be performed with those limitations and the

VE responded in the negative and noted that “off task or absences, either one would eliminate full-

time work in my opinion.” Id. The VE noted that his answer was based on his experience of dealing

with employers as the DOT does not address the issue. Id.




                                                   8
       Plaintiff’s counsel asked if there would be any jobs if “an individual is limited to less than

two hours sitting in an eight-hour day and less than a total of two standing and walking in an eight-

hour day”; the VE responded in the negative. Tr. 92. Counsel had no further questions for the VE.

Id.

       The ALJ indicated that he would consider whether to send Plaintiff out for a mental

consultative examination or for literacy testing but indicated that he was putting the case on hold for

two weeks to allow Plaintiff to supplement the file with additional records. Tr. 92-93.

II.    Discussion

       A.      The ALJ’s Findings

       In his February 13, 2017 decision, the ALJ made the following findings of fact and

conclusions of law:

                1.     The claimant has not engaged in substantial gainful activity
                since May 15, 2014, the application date (20 CFR 416.971 et seq.).

               2.     The claimant has the following severe impairments: spinal
               disorder, diastasis recti/ventral hernia, obesity, right knee
               degenerative joint disease, candida infection, and learning disability
               (20 CFR 416.920(c)).

               3.      The claimant does not have an impairment or combination of
               impairments that meets or medically equals the severity of one of the
               listed impairments in 20 CFR Part 404, Subpart P, Appendix 1 (20
               CFR 416.920(d), 416.925 and 416.926).

               4.       After careful consideration of the entire record, the
               undersigned finds that the claimant has the residual functional
               capacity to over the course of an eight-hour workday, in two-hour
               increments with normal and acceptable work breaks perform
               sedentary work as defined in 20 CFR 416.967(a) except can never
               climb ladders, ropes, or scaffolds; can occasionally climb ramps and
               stairs, kneel, crouch, and crawl; can occasionally stoop to lift within
               the exertional level from floor to waist, but can frequently stoop to lift
               within the exertional level from waist height and above; can
               frequently balance; can occasionally be exposed to extreme cold,
               extreme heat, wetness, and hazards associated with unprotected


                                                   9
              dangerous machinery or unprotected heights; has sufficient
              concentration, persistence, and pace to understand, remember, and
              carry out simple, routine tasks in a low stress work environment
              (defined as being free of fast-paced or team-dependent production
              requirements), involving simple work related decisions, occasional
              independent judgment skills, and occasional workplace changes;
              limited to jobs that require very little literacy skills.

              5.    The claimant is unable to perform any past relevant work (20
              CFR 416.965).

              6.     The claimant was born on April 1, 1972 and was 42 years old,
              which is defined as a younger individual age 18-44, on the date the
              application was filed (20 CFR 416.963).

              7.   The claimant has a limited education and is able to
              communicate in English (20 CFR 416.964).

              8.     Transferability of job skills is not material to the determination
              of disability because using the Medical-Vocational Rules as a
              framework supports a finding that the claimant is “not disabled,”
              whether or not the claimant has transferable job skills (See SSR 82-41
              and 20 CFR Part 404, Subpart P, Appendix 2).

              9.     Considering the claimant’s age, education, work experience,
              and residual functional capacity, there are jobs that exist in significant
              numbers in the national economy that the claimant can perform (20
              CFR 416.969 and 416.969(a)).

              10.     The claimant has not been under a disability, as defined in the
              Social Security Act, since May 15, 2014, the date the application was
              filed (20 CFR. 416.920(g)).

Tr. 21-22, 24-25, 37-39.

       B.     Legal Framework

              1.      The Commissioner’s Determination-of-Disability Process

       The Act provides that disability benefits shall be available to those persons insured for

benefits, who are not of retirement age, who properly apply, and who are “under a disability,”

defined as:




                                                 10
       inability to engage in any substantial gainful activity by reason of any medically
       determinable physical or mental impairment which can be expected to result in death
       or which has lasted or can be expected to last for a continuous period of not less than
       12 months[.]

42 U.S.C. § 423(d)(1)(A).

       To facilitate a uniform and efficient processing of disability claims, regulations promulgated

under the Act have reduced the statutory definition of disability to a series of five sequential

questions. See, e.g., Heckler v. Campbell, 461 U.S. 458, 460 (1983) (discussing considerations and

noting “need for efficiency” in considering disability claims). An examiner must consider the

following: (1) whether the claimant is working; (2) whether the claimant has a severe impairment;

(3) whether that impairment meets or equals an impairment included in the Listings; 4 (4) whether

such impairment prevents claimant from performing PRW; and (5) whether the impairment

prevents the claimant from performing specific jobs that exist in significant numbers in the national

economy. See 20 C.F.R. § 416.920. These considerations are sometimes referred to as the “five

steps” of the Commissioner’s disability analysis. If a decision regarding disability may be made at

any step, no further inquiry is necessary. 20 C.F.R. § 416.920(a)(4) (providing that if Commissioner

can find claimant disabled or not disabled at a step, Commissioner makes determination and does

not go on to the next step).




4
   The Commissioner’s regulations include an extensive list of impairments (“the Listings” or
“Listed impairments”) the Agency considers disabling without the need to assess whether there are
any jobs a claimant could do. The Agency considers the listed impairments, found at 20 C.F.R. Part
404, Subpart P, Appendix 1, severe enough to prevent all gainful activity. 20 C.F.R. § 404.1525. If
the medical evidence shows a claimant meets or equals all criteria of any of the listed impairments
for at least one year, he will be found disabled without further assessment. 20 C.F.R. §
416.920(a)(4)(iii). To meet or equal one of these Listings, the claimant must establish that his
impairments match several specific criteria or be “at least equal in severity and duration to [those]
criteria.” 20 C.F.R. § 416.926; Sullivan v. Zebley, 493 U.S. 521, 530 (1990); see Bowen v. Yuckert,
482 U.S. 137, 146 (1987) (noting the burden is on claimant to establish his impairment is disabling
at Step 3).

                                                 11
       A claimant is not disabled within the meaning of the Act if he can return to PRW as it is

customarily performed in the economy or as the claimant actually performed the work. See 20

C.F.R. Subpart P, § 416.920(a), (b); Social Security Ruling (“SSR”) 82–62 (1982). The claimant

bears the burden of establishing his inability to work within the meaning of the Act. 42 U.S.C. §

423(d)(5).

       Once an individual has made a prima facie showing of disability by establishing the inability

to return to PRW, the burden shifts to the Commissioner to come forward with evidence that

claimant can perform alternative work and that such work exists in the regional economy. To

satisfy that burden, the Commissioner may obtain testimony from a VE demonstrating the existence

of jobs available in the national economy that claimant can perform despite the existence of

impairments that prevent the return to PRW. Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002).

If the Commissioner satisfies that burden, the claimant must then establish the inability to perform

other work. Hall v. Harris, 658 F.2d 260, 264–65 (4th Cir. 1981); see generally Bowen, 482 U.S. at

146, n.5 (regarding burdens of proof).

               2.     The Court’s Standard of Review

       The Act permits a claimant to obtain judicial review of “any final decision of the

Commissioner made after a hearing to which he was a party.” 42 U.S.C. § 405(g). The scope of

that federal court review is narrowly tailored to determine whether the findings of the

Commissioner are supported by substantial evidence and whether the Commissioner applied the

proper legal standard in evaluating the claimant’s case. See id., Richardson v. Perales, 402 U.S.

389, 390 (1971); Walls v. Barnhart, 296 F.3d 287, 290 (4th Cir. 2002) (citing Hays v. Sullivan, 907

F.2d 1453, 1456 (4th Cir. 1990)).




                                                12
       The court’s function is not to “try these cases de novo or resolve mere conflicts in the

evidence.” Vitek v. Finch, 428 F.2d 1157, 1157–58 (4th Cir. 1971); see Pyles v. Bowen, 849 F.2d

846, 848 (4th Cir. 1988) (citing Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986)). Rather, the

court must uphold the Commissioner’s decision if it is supported by substantial evidence.

“Substantial evidence” is “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson, 402 U.S. at 390, 401; Johnson v. Barnhart, 434 F.3d 650, 653

(4th Cir. 2005). Thus, the court must carefully scrutinize the entire record to assure there is a sound

foundation for the Commissioner’s findings, and that her conclusion is rational. See Vitek, 428 F.2d

at 1157–58; see also Thomas v. Celebrezze, 331 F.2d 541, 543 (4th Cir. 1964).              If there is

substantial evidence to support the decision of the Commissioner, that decision must be affirmed

“even should the court disagree with such decision.” Blalock v. Richardson, 483 F.2d 773, 775 (4th

Cir. 1972).

       C.      Analysis

       Plaintiff alleges that the ALJ erred in (1) “failing to provide logical reasons for discounting

the opinion of the consultative evaluator” and (2) “not giving proper weight to the opinion of the

treating physician.” Pl.’s Br. 2, ECF No. 15. The Commissioner submits that substantial evidence

supports the ALJ’s decision, the ALJ properly considered the consultative examiner’s opinion and

the opinion of Plaintiff’s treating physician. Def.’s Br. 3-5, ECF No. 16.

               1.      ALJ’s Consideration of the Consultative Examiner’s Opinion

       Plaintiff argues that the ALJ did not provide logical reasons for discounting the opinion of

the consultative examiner, noting that he “sent Plaintiff out for a one-time consultative evaluation

without providing medical records and then discounted the opinion because it was a one-time

evaluation without the provision of medical records.” Pl.’s Br. 5. The Commissioner notes that



                                                  13
Consultative Examiner Robin L. Moody, Ph.D. (“Dr. Moody”) opined that Plaintiff needed

assistance due to his physical limitations and not due to his alleged mental impairments and that

opinion was consistent with Plaintiff’s statement that he could not work due to his physical issues.

Def.’s Br. 5. Defendant argues that “consistent with the evidence, Dr. Moody’s findings, and

Plaintiff’s statement, the ALJ properly did not afford more weight to Dr. Moody’s opinion that

Plaintiff could not carry out simple instructions.” Id.

       At the administrative hearing Plaintiff’s counsel requested a mental consultative evaluation.

Tr. 50. Counsel indicated that he had tried but was unsuccessful in obtaining Plaintiff’s school

records but thought that if Plaintiff’s IQ testing was at a certain level it might show that “he could

potentially meet a listing as far as the functioning and his condition.” Id. The ALJ questioned

whether it would be necessary for the Social Security Administration to do the testing if Plaintiff

had gone to vocational rehabilitation after his last job ended and they performed that kind of testing.

Tr. 50-51. At the end of the hearing the ALJ stated that he would give further consideration as to

whether he would send Plaintiff “out for a mental CE or if he needs literacy testing.” Tr. 92.

       Fifteen weeks after the administrative hearing, on December 20, 2016, Robin L. Moody,

Ph.D. conducted a comprehensive clinical evaluation of Plaintiff and submitted her report. Tr. 583-

92. Dr. Moody indicated that she administered the Mini-Mental State Examination-Second Edition

(MMSE-2), the Wechsler Adult Intelligence Scale-Fourth Edition (WAIS-IV), and the Wide Range

Achievement Test-Fourth Edition (WRAT-4); conducted a clinical interview; and reviewed a 1985

School Psychologist Report. Tr. 583. She noted that Plaintiff was “applying for disability due to a

history of learning disabilities” but quoted Plaintiff as stating that he was applying for disability due

to a mass in his stomach, diastasis, and the need for back surgery. Id. On the WAIS-IV Plaintiff

scored 66 in verbal comprehension and working memory, 71 in perceptual reasoning, 59 in



                                                   14
processing speed, with a full-scale IQ score of 60 described as “very deficient.” Tr. 587. In her

conclusion Dr. Moody noted:

          His ability to reason with and without words was comparable and within the
          extremely low range. His ability to maintain concentration and attention was also
          very poor and only better than 1% of individuals his same age. His ability to process
          routine visual information without making errors was also very poor. Likewise, his
          achievement scores were all extremely low and consistent with his IQ scores.

Tr. 588. Dr. Moody noted Plaintiff’s prior test results from 1981 and 1985 and found that his

present scores were consistent with his 1981 scores, but his 1985 scores were slightly higher. Id. Dr.

Moody diagnosed Plaintiff with “Intellectual Disability (mild).” Id. In her Clinical Functional

Assessment she noted that Plaintiff’s “concentration, pace and persistence is poor. He cannot carry

out simple instructions.” Tr. 589. She also found him incapable of managing his own funds and he

did not appear to exaggerate his symptoms. Id.

          The ALJ considered Dr. Moody’s opinion and gave it “some weight.” Tr. 36. The ALJ

explained:

          Some weight can be given based on Dr. Moody’s specialized examining with a
          comprehensive mental evaluation. Greater weight cannot be given due to the lack of
          a longitudinal history and the claimant’s heavy reliance on the claimant’s one-time
          presentation. Dr. Moody did not review the longitudinal history, only being provided
          with a 1985 school psychologist report. In particular, the claimant’s work history
          shows the claimant was able to work a skilled Specific Vocational Preparation five
          level job for five years. 5 This greatly contradicts Dr. Moody’s assertion that the
          claimant could not carry out simple instructions. Furthermore, the claimant’s need
          for assistance appeared to primarily be related to his physical problems. Otherwise,
          the claimant had a history of living alone and independently. Additionally, the
          claimant was attentive and articulate at the hearing. Thus, Dr. Moody’s opinion is
          given only some weight.

Tr. 36.




5
 In his Reply Brief Plaintiff notes that he performed this job for six months and not five years and it
was not a skilled job as he performed it. Pl.’s Reply, ECF No. 17.

                                                   15
       “Medical opinions are statements from acceptable medical sources that reflect judgments

about the nature and severity of [a claimant’s] impairment(s), including [the claimant’s] symptoms,

diagnosis and prognosis, what [the claimant] can still do despite impairment(s), and [the claimant’s]

physical or mental restrictions.” 20 C.F.R. § 416.927(a)(1). 6 The responsibility for weighing

evidence falls on the Commissioner, not the reviewing court. See Craig v. Chater, 76 F.3d 585, 589

(4th Cir. 1996). “An ALJ’s determination as to the weight to be assigned to a medical opinion will

generally not be disturbed absent some indication that the ALJ has dredged up ‘specious

inconsistencies,’ or has not given good reason for the weight afforded a particular opinion.” Koonce

v. Apfel, No. 98–1144, 1999 WL 7864, at *2 (4th Cir. Jan. 11, 1999) (per curiam) (unpublished)

(internal citation & quotation omitted). Generally, more weight is given to medical opinions from

treating sources than from reports of individual examinations such as consultative examinations. 20

C.F.R. § 416.927(c)(2). Here, the ALJ stated that he “considered opinion evidence in accordance

with the requirements of 20 CFR 416.927.” Tr. 25.

       At steps two and three of the sequential evaluation process the ALJ found Plaintiff had the

severe impairment of learning disability but determined that his mental impairment did not meet or

medically equal the requirements of Listing 12.05. Tr. 21-23. The ALJ found that Plaintiff did not

meet the Paragraph A criteria of the Listing because he “does not have significant subaverage

general intellectual functioning currently manifested by an inability to participate in standardized

testing of intellectual functioning and significant deficits in adaptive functioning currently

manifested by dependence upon others for personal needs (e.g., toileting, eating, dressing, or

bathing), dating to before attainment of age 22.” Tr. 23. Regarding the Paragraph B criteria, the ALJ


6
  For claims filed on or after March 27, 2017, the regulations changed as to how adjudicators would
consider and articulate medical opinions. See 20 C.F.R. § 416.920c. Because Plaintiff’s claim was
filed prior to March 27, 2017, 20 C.F.R. § 416.927 is applicable.

                                                 16
determined that Plaintiff had moderate limitation in understanding, remembering, or applying

information noting that Plaintiff reported being functionally illiterate. Id. The ALJ found Plaintiff

had mild limitation in interacting with others; moderate limitation in concentrating, persisting, or

maintaining pace; and moderate limitation in adapting or managing oneself. Tr. 23-24. The ALJ

also noted that “no state agency psychological consultant concluded that a mental listing is

medically equaled.” Tr. 24. In describing the record evidence related to Plaintiff’s learning

disability impairment the ALJ noted Plaintiff’s hearing testimony regarding his functioning, Tr. 26;

his school records and test scores, Tr. 27 and 33; and Plaintiff’s self-reporting regarding his abilities

to a physician’s assistant in 2014, Tr. 33.

       While the ALJ was required to evaluate Dr. Moody’s opinion, because she was not

Plaintiff’s treating physician her opinion was not entitled to controlling weight. 20 C.F.R. §

416.927(c). Plaintiff contends the ALJ’s reasons for discounting the opinion—that it was a one-time

opinion and done without the provision of medical records—were not based on logic and were

“simply specious.” Pl.’s Br. 5. The undersigned disagrees. At the administrative hearing Plaintiff’s

counsel noted that he had been unable to obtain Plaintiff’s school records and requested the ALJ

schedule a consultative examination so that Plaintiff could get IQ testing. Tr. 50. Dr. Moody

indicated the only record she reviewed was a school psychologist’s report from 1985. Tr. 583.

However, Dr. Moody also references Plaintiff’s test scores from 1981. Tr. 588. These scores were

part of a 1981 school psychologist’s report contained in Exhibit 14F—the same exhibit that

contained the 1985 report, Tr. 505-07, and the only school-related records in the file. While it is

true that he ALJ noted that he could not give greater weight to Dr. Moody’s opinion due to the lack

of a longitudinal history—according to Plaintiff’s counsel and based on the information in the

record—a more in-depth history of Plaintiff’s education and testing is unavailable. Furthermore,



                                                   17
Plaintiff contends that “Dr. Moody was provided with everything she needed to render her opinions:

she had prior test results which are consistent with her own results.” Pl.’s Br. 7.

       The ALJ is required to evaluate all medical opinions. 20 C.F.R. § 416.927(c). However, the

responsibility for weighing the evidence falls on the ALJ, not the reviewing court. See Craig v.

Chater, 76 F.3d at 589. Dr. Moody assessed Plaintiff with poor concentration, pace, and persistence

and opined that he was unable to carry out simple instructions. Tr. 589. In discounting her opinion,

the ALJ not only considered the lack of a longitudinal record and one-time evaluation—factors he

was required to consider under the regulations—the ALJ also cited other reasons. See 20 C.F.R. §

416.927(c)(2)(i). The ALJ also noted contradictions based on Plaintiff’s work history, his

independence, and his deportment at the administrative hearing. Tr. 36. The ALJ determined that

based on the record evidence, including the opinion of the consultative examiner, Plaintiff’s

allegations were not entirely consistent with the evidence. Id. The ALJ concluded:

       The claimant is admittedly not completely illiterate. He could pass a written driver’s
       license test, use Facebook, and read and sign forms. (Hearing testimony and Exhibit
       15F, page 4). He could use a smartphone and was considering using an app to help
       with weight loss. (Exhibit 13F, page 25). He had a history of skilled work. He could
       drive a car, shop, go to church, and watch informative and complicated television
       shows. He could learn and play complex video games such as Grand Theft Auto and
       an NFL game. He could live independently and help care for his child. (Hearing
       testimony). He could do errands for his grandfather. (Exhibit 4F). These are hardly
       the accomplishments of someone with functional illiteracy and severe deficits in
       adaptive functioning.

Tr. 36-37. The ALJ did note, however, that Plaintiff’s learning difficulties required “some mental

limitations and limitations on literacy skills.” Tr. 37. The ALJ indicated that he considered all of the

evidence in determining Plaintiff’s residual functional capacity which included the following

assessment:

       [Plaintiff] has sufficient concentration, persistence, and pace to understand,
       remember, and carry out simple, routine tasks in a low stress work environment
       (defined as being free of fast-paced or team-dependent production requirements),


                                                   18
       involving simple work related decisions, occasional independent judgment skills, and
       occasional workplace changes; limited to jobs that require very little literacy skills.

Tr. 25. The court finds the ALJ used the appropriate standard in weighing Dr. Moody’s opinion and

gave “specific and legitimate” reasons for discounting the opinion. See Bishop v. Comm’r of Soc.

Sec., 583 F. App’x 65, 67 (4th Cir. 2014) (finding that “given the specific and legitimate reasons

provided, the ALJ was permitted to reject the treating physician’s opinion in its entirety”).

               2.      Opinion of Treating Physicians

       Plaintiff contends the ALJ erred in not giving proper weight to the opinion of his treating

physician Dr. Robert LeBlond and to the opinion of Physician’s Assistant (“PA”) David Goldsmith.

Pl.’s Br. 8. Defendant argues the “ALJ properly considered the opinions of Plaintiff’s treating

providers and gave the opinions some weight as supported by the evidence (Tr. 35-36).” Def.’s Br.

5.

       If a treating source’s medical opinion is “well-supported and ‘not inconsistent’ with the

other substantial evidence in the case record, it must be given controlling weight[.]” SSR 96-2p; see

also 20 C.F.R. § 416.927(c)(2)(providing treating source’s opinion will be given controlling weight

if well-supported by medically acceptable clinical and laboratory diagnostic techniques and not

inconsistent with other substantial evidence in the record); see also Craig v. Chater, 76 F.3d at 590

(finding a physician’s opinion should be accorded “significantly less weight” if it is not supported

by the clinical evidence or if it is inconsistent with other substantial evidence). The Commissioner

typically accords greater weight to the opinion of a claimant’s treating medical sources because

such sources are best able to provide “a detailed, longitudinal picture” of a claimant’s alleged

disability. See 20 C.F.R. § 416.927(c)(2). However, “the rule does not require that the testimony be

given controlling weight.” Hunter v. Sullivan, 993 F.2d 31, 35 (4th Cir. 1992) (per curiam). Rather,

“[c]ourts evaluate and weigh medical opinions pursuant to the following non-exclusive list: (1)


                                                  19
whether the physician has examined the applicant, (2) the treatment relationship between the

physician and the applicant, (3) the supportability of the physician’s opinion, (4) the consistency of

the opinion with the record, and (5) whether the physician is a specialist.” Johnson v. Barnhart, 434

F.3d 650, 654 (4th Cir. 2005); 20 C.F.R. § 416.927(c). The rationale for the general rule affording

opinions of treating physicians greater weight is “because the treating physician has necessarily

examined the applicant and has a treatment relationship with the applicant.” Johnson, 434 F.3d at

654 (quoting Mastro v. Apfel, 270 F.3d 171, 178 (4th Cir. 2001)). The ALJ has the discretion to

give less weight to the opinion of a treating physician when there is “persuasive contrary evidence.”

Mastro, 270 F.3d at 176. SSR 96-2p requires that an unfavorable decision contain specific reasons

for the weight given to the treating source’s medical opinion, supported by the evidence in the case

record, and must be sufficiently specific to make clear to any subsequent reviewers the weight the

adjudicator gave to the treating source’s medical opinion and the reasons for that weight. In

undertaking review of the ALJ’s treatment of a claimant’s treating sources, the court focuses its

review on whether the ALJ’s opinion is supported by substantial evidence.

         The Social Security Regulations distinguish between opinions from “acceptable medical

sources” and “other sources.” See 20 C.F.R. § 416.913(d). 7 Social Security Ruling 06–03p further

discusses “other sources” as including both “medical sources who are not acceptable medical

sources” and “non-medical sources.” 2006 WL 2329939 (Aug. 9, 2006). Only acceptable medical

sources can establish the existence of a medically determinable impairment, give medical opinions,

and be considered treating sources whose opinions may be entitled to controlling weight. SSR 06–

03p, 2006 WL 2329939 at *2. Physicians’ assistants are considered “[m]edical sources who are not

‘acceptable medical sources.’” Id. However, these non-acceptable medical sources may provide


7
    20 C.F.R. § 416.913 was revised for claims filed on or after March 27, 2017. Because this claim

                                                 20
information “based on special knowledge of the individual and may provide insight into the severity

of the impairment(s) and how it affects the individual’s ability to function.” Id.

       Statements that a patient is “disabled” or “unable to work” or meets the Listing requirements

or similar statements are not medical opinions, but rather, are administrative findings reserved for

the Commissioner. SSR 96-5p, 1996 WL 374183 at *2 (July 2, 1996). “However, opinions from

any medical source on issues reserved to the Commissioner must never be ignored. The adjudicator

is required to evaluate all evidence in the case record that may have a bearing on the determination

or decision of disability, including opinions from medical sources about issues reserved to the

Commissioner.” Id. at *3.

                       a.      Dr. Robert LeBlond

       On April 6, 2016, Dr. LeBlond completed a Physical Questionnaire regarding Plaintiff’s

impairments and capabilities. 8 Tr. 366-67. Dr. LeBlond listed Plaintiff’s diagnoses as chronic

abdominal pain from diastasis recti and degenerative disc disease with back and leg pain. Tr. 366.

His prognosis was that Plaintiff “may improve with treatment targeting obesity, spinal epidural

[and] fitness.” Id. Dr. LeBlond indicated that Plaintiff was not a malingerer. Id. The remaining

questions related to Plaintiff’s functional abilities and before responding to the questions Dr.

LeBlond noted: “This [patient] has not worked in @ 10 years, therefore I have no objective info to

assess these questions.” Id. Dr. LeBlond then went on to answer the questions. Dr. LeBlond

indicated that Plaintiff would “frequently” experience pain or other symptoms severe enough to

interfere with attention and concentration needed to perform even simple work tasks during a

typical workday. He indicated Plaintiff could walk 15 minutes without rest, sit for 30 minutes



was filed by Plaintiff in 2014, the version cited herein is the appropriate version.
8
  The questionnaire is signed by PA Goldsmith for Dr. LeBlond. Tr. 367. It is unclear if the
questionnaire was completed by PA Goldsmith or Dr. LeBlond, but because the ALJ considered it

                                                  21
before needing to get up, stand for 20 minutes before needing to sit down or walk around, and

although he noted this response was “not measured” indicated Plaintiff could sit, stand/walk for less

than 2 hours total in an 8-hour workday. Id. Dr. LeBlond indicated that Plaintiff could occasionally

lift 10 pounds or less, rarely lift 20 pounds, and never lift 50 pounds. Id. He indicated that Plaintiff

could occasionally twist, rarely stoop or crouch/squat, never climb ladders, and occasionally climb

stairs. Tr. 367. Dr. LeBlond was “unable to estimate” the amount of time Plaintiff would likely be

absent from work. He noted that Plaintiff would not need to elevate his legs with prolonged sitting

and Plaintiff had no reported psychological conditions that affected his physical condition. Id. When

asked to describe any other limitations that would affect Plaintiff’s ability to work at a regular job

on a sustained basis, Dr. LeBlond wrote:

       (1) Academic deficiency: In special ed thru 8th grade, then drop[ped] out of school.
       Was successful in at least 2 work settings (1) flooring installation & (2) machine
       operator.

       (2) Chronic pain on daily opioids. [Patient] is treatable with bariatric care, [physical
       therapy], spinal injections. While disabled currently he may be able to regain
       employment capabilities with more aggressive treatment targeting above issues.

       (3) I would hesitate to make a permanent disability decision without the following:
       a) vocational assessment, b) more aggressive medical treatment as described above.
       Note [patient’s] condition deteriorated after losing access to more
       aggressive/comprehensive medical care.

Tr. 367.

       The ALJ considered Dr. LeBlond’s opinion and found that “Dr. LeBlond[’s] opinion openly

admits it is speculative and not based on objective testing. Dr. LeBlond is admittedly not a

vocational expert, and conclusions regarding disability are reserved solely to the Commissioner. (20

CFR 416.927(d) and SSR 96-5p). Thus, his opinion can only be given some weight.” Tr. 36.




to be Dr. LeBlond’s opinion the undersigned will as well.

                                                  22
                       b.     PA David Goldsmith

       On April 29, 2014 Plaintiff was seen by PA Goldsmith for abdominal pain and for a letter.

Tr. 330. PA Goldsmith examined Plaintiff noting:

       Lower extremities showed good strength. DTR’s [deep tendon reflex] equal.
       Sensation intact. Negative straight leg raise. Gait intact. Low back had fairly good
       range of motion. Mild tenderness along the paraspinals. Habitus shows truncal
       obesity. There is evidence of his diastasis recti in the upright position. It recedes
       back to below the surface in the supine position. There is tenderness to palpation
       over the midline of the abdomen.

Id. PA Goldsmith assessed Plaintiff with abdominal pain noting that the pain was stable. Tr. 331.

He also noted that Plaintiff was “not suitable for any physically demanding jobs and apparently is

considered untrainable due to being functionally illiterate.” Id. He continued Plaintiff on his current

medications and advised him to do home exercise as tolerated and encouraged a healthy lifestyle.

Id. PA Goldsmith submitted a letter on April 30, 2014 addressed “To Whom It May Concern.” Tr.

365. In it he noted that Plaintiff asked him “to write a letter on his behalf regarding his disability

which ultimately creates the need for financial assistance or government aided programs such as

food stamps and social security disability.” Id. PA Goldsmith noted that Plaintiff entered care in

April 2010 after a referral for treatment of chronic abdominal pain and that Plaintiff was “on a

stable plateau in terms of pain and medical management.” Id. He noted that Plaintiff was

“independent for activities of daily living and does help to take care of his 13-year-old child along

with his disabled wife.” Id. PA Goldsmith concluded that Plaintiff was currently unable to work,

and he believed that in Plaintiff’s current condition he would be unable to return to the workforce.

Id.

       In a Progress Note dated April 7, 2016, PA Goldsmith indicated Plaintiff was being seen in

the two-month follow-up for “chronic abdominal pain associated with diastasis recti, back pain with

radicular symptoms into the legs, and request to complete forms for Social Security Disability.” Tr.


                                                  23
459. In his assessment PA Goldsmith noted Plaintiff’s report of constant abdominal pain and

indicated that Plaintiff’s increase in obesity was contributing to the poor pain control. Tr. 460. As to

Plaintiff’s back pain PA Goldsmith noted that Plaintiff was given a caudal epidural by Dr. LeBlond

in February 2015 and Plaintiff stated that “he was doing fantastic and started working out a gym

with a personal trainer three times a week.” Id. Regarding his disability status PA Goldsmith

indicated that Plaintiff would be “unable to return to work due to multiple issues including: 1)

deconditioning, 2) lack of training, 3) chronic pain, 4) long-term investment in his application for

Social Security Disability.” Id. PA Goldsmith opined that repeating the caudal epidural could

reduce Plaintiff’s disability and if Plaintiff’s obesity “could be sufficiently addressed, he may be

able to go back to work.” Id.

       The ALJ noted that he considered PA Goldsmith’s opinion “as an ‘other source’ opinion

pursuant to SSR 96-8p and 06-03p” and gave the opinion some weight. Tr. 35. The ALJ noted that

the “ultimate issue of determining disability is a finding reserved for the Commissioner.” Id. The

ALJ determined:

       These opinions do not make a function-by-function analysis of the claimant’s
       abilities. Rather, Mr. Goldsmith made a conclusory statement that the claimant could
       not work. Mr. Goldsmith appears to be motivated to assist the claimant in receiving
       financial assistance. He is not a vocational expert and he admits that his opinion
       about the claimant’s “illiteracy” is under-informed. Additionally, his opinions are
       slightly inconsistent and may have changed over time. At first, he said the claimant
       could not do “any physically demanding jobs” but in the same month said the
       claimant was “unable to return to the workforce”. In 2016, he could not say with any
       certainty that the claimant was “unemployable”. He is also somewhat misinformed,
       mentioning the claimant caring for his wife and daughter despite the fact that the
       claimant was not living with his wife in 2014. (Hearing testimony). Additionally, the
       tone of the 2016 note indicates that the claimant’s historic lack of interest in pursuing
       retaining or less physically demanding work had contributed to his unemployed
       status. Additionally, Mr. Goldsmith suggests that the fact that the claimant had
       applied for Social Security Disability would be one reason why the claimant should
       not return to work. Mr. Goldsmith’s opinion is admittedly speculative and not based
       on objective testing. Thus, while he was a treating source over a longitudinal period,
       his opinion can be given only some weight.


                                                  24
Id.

                       c.      Discussion

       Plaintiff argues that the opinions of these two treating providers are corroborated by Dr.

Moody’s evaluation. Pl.’s Br. 8. Plaintiff asserts that the ALJ contradicts himself by concluding that

Plaintiff’s pain is well controlled by medication but also noting frequent increases in the dosage of

Plaintiff’s pain medication because it was not controlling the pain. Id. Plaintiff contends that the

“opinions of his treating physicians indicate that he is not functioning well due to chronic pain.” Id.

       The Commissioner argues that the ALJ properly considered the opinions of these treating

providers and “gave the opinions some weight as supported by the evidence (Tr. 35-36).” Def.’s Br.

5. As to Dr. LeBlond’s opinion the Commissioner notes “Dr. LeBlond’s own admission that his

assessment was not based on objective findings and the evidence shows medication helped with

Plaintiff’s pain . . . .” Id. at 7. As noted by the Commissioner, the record reflects evidence of

Plaintiff’s abdominal pain and treatment. Def.’s Br. 6-7. The ALJ duly considered Plaintiff’s reports

from 2010 through 2012 regarding his abdominal pain and increases to the dosages of pain

medication. Tr. 30-31. Plaintiff cites this as evidence of a contradiction in the ALJ’s assessment.

However, these medical reports were made prior to Plaintiff’s May 2014 application for SSI. The

ALJ specifically noted that after Plaintiff’s application date the medical reports indicated his

abdominal pain was stable and controlled with medication. Tr. 31.

       The responsibility for weighing evidence falls on the Commissioner, not the reviewing

court. See Craig v. Chater, 76 F.3d at 589. The ALJ has the discretion to give less weight to the

opinion of a treating physician when there is “persuasive contrary evidence.” Mastro v. Apfel, 270

F.3d at 176. “When, as here, an ALJ denies a claimant’s application, the ALJ must state ‘specific

reasons for the weight given to the treating source’s medical opinion,’ to enable reviewing bodies to


                                                  25
identify clearly the reasons for the ALJ’s decision.” Sharp v. Colvin, 660 F. App’x 251, 257 (4th

Cir. 2016). In Sharp, the Fourth Circuit determined that the “ALJ did not summarily conclude that

[the doctor’s] opinion merited little weight” because the ALJ explained why he discredited the

opinion, remarking that the claimant’s limitations were not supported by the doctor’s office notes.

Id. Here, as required by SSR 96-2p, the ALJ’s decision contained specific reasons for the weight

given to Dr. LeBlond’s opinion—it was admittedly speculative, it was not based on objective

testing, he admits to not being a vocational expert, and conclusions regarding disability are reserved

solely to the Commissioner. Tr. 36.

       Under the Social Security Regulations in force at the time of Plaintiff’s application, PA

Goldsmith is not an acceptable medical source for assessing Plaintiff's physical impairments. See 20

C.F.R. § 416.913. However, the ALJ evaluated his opinion and gave specific reasons for the weight

given to the opinion. The ALJ noted that his opinions did not provide a function-by-function

analysis, were slightly inconsistent, and like Dr. LeBlond’s opinions they were admittedly

speculative and not based on objective testing. The ALJ further noted that, like Dr. LeBlond, PA

Goldsmith was not a vocational expert and the determination of disability was an issue reserved to

the Commissioner. Tr. 35.

       The court is not to weigh evidence or substitute its judgment for that of the Commissioner

but is to determine whether the ALJ’s weighing of the evidence is supported by substantial evidence

in the record. See generally Hays v. Sullivan, 907 F.2d at 1456 (noting judicial review limited to

determining whether findings supported by substantial evidence and whether correct law was

applied). An ALJ’s determination as to the weight to be assigned to a medical opinion generally will

not be disturbed absent some indication that the ALJ has dredged up “specious inconsistencies,”




                                                 26
Scivally v. Sullivan, 966 F.2d 1070, 1077 (7th Cir. 1992), or has failed to give a sufficient reason for

the weight afforded a particular opinion, see 20 C.F.R. § 404.1527(c).

       The ALJ’s reasons for discounting the treating providers’ opinions are supported by

substantial evidence. Accordingly, the court finds the ALJ did not err in not according the opinions

controlling weight.

III.   Conclusion

       The court’s function is not to substitute its own judgment for that of the ALJ, but to

determine whether the ALJ’s decision is supported as a matter of fact and law. Based on the

foregoing, the court finds that Plaintiff has not shown that the Commissioner’s decision was

unsupported by substantial evidence or reached through application of an incorrect legal standard.

See Craig, 76 F.3d at 589; see also 42 U.S.C. § 405(g). Therefore, it is hereby ORDERED that the

Commissioner’s decision be affirmed.

       IT IS SO ORDERED.




February 20, 2019                                             Kaymani D. West
Florence, South Carolina                                      United States Magistrate Judge




                                                  27
